internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ps i br9-plr-119078-00 date re date legend decedent spouse trust agreement residuary_trust trustee spouse revocable_trust c1 c2 c3 date date state dollar_figurew dollar_figurex dollar_figurey dollar_figurez sb_se official dear this is in response to your firm’s letter dated date requesting extensions of time under sec_301_9100-1 of the procedure and administration regulations to sever a_trust into separate trusts and a determination of the transferors and inclusion ratios for generation-skipping_transfer_tax gstt purposes of the separate trusts the facts as represented are as follows decedent died testate on date survived by spouse and by children c1 c2 and c3 during life decedent created a revocable_trust under trust agreement that provided that at the death of decedent the assets of the revocable_trust were to be divided into two irrevocable trusts a marital plr-119078-00 trust for the benefit of spouse and a residuary_trust residuary_trust under the terms of trust agreement which governs residuary_trust spouse possesses a qualifying_income interest in residuary_trust property for life trust agreement also provides that decedent’s personal representative has the power to make an election for federal tax purposes to treat any portion or all of residuary_trust as qualified terminal interest property qtip_trust agreement further provides that upon the death of spouse the balance of residuary_trust is to be divided into equal shares for the benefit of c1 c2 and c3 and that such share shall be distributed to a_trust set up for that child if any by spouse if spouse has created no trusts for c1 c2 or c3 then each child’s share is to be held in residuary_trust c1 c2 and c3 are to receive the net_income of their respective trust shares in not less than annual installments and trustee may invade the principal of the shares of c1 c2 or c3 for that child’s maintenance in health comfort or education at the death of c1 c2 or c3 trust agreement provides that the remaining corpus of the child’s trust share is to be distributed per stirpes to the living descendants of that child or if none then per stirpes to the living descendants of decedent on the form_706 for decedent’s estate the personal representative of decedent’s estate reported dollar_figurew as the date of death value of residuary_trust and made an election under sec_2056 to treat percent of the assets of residuary_trust as qtip property qtip portion the value of the qtip portion at decedent’s date of death was dollar_figurex a deduction from decedent’s gross_estate under sec_2056 was claimed with respect to the qtip portion the remaining percent of the assets of residuary_trust non-qtip portion with a date of death value amounting to dollar_figurey was included in decedent’s gross_estate on a subsequently filed amended form_706 decedent’s personal representative made a reverse_qtip_election with respect to percent of the qtip portion of residuary_trust reverse qtip portion the value of the reverse qtip portion as of decedent’s date of death was dollar_figurez the personal representative allocated percent of decedent’s gstt exemption to the reverse qtip portion an amount equal to the value of that portion the personal representative allocated the remaining percent of the gstt exemption equal in value to dollar_figurey to the non-qtip portion of residuary_trust no additions of assets have been made to residuary_trust since its inception at the death of decedent spouse died on date survived by c1 c2 and c3 spouse did not establish separate trusts for c1 c2 and c3 on the form_706 for spouse’s estate the personal representative included the qtip portion of residuary_trust in spouse’s gross_estate and allocated all of spouse’s gstt exemption to assets other than the qtip portion pursuant to sec_737 of state law unless expressly forbidden under the trust agreement a trustee may without seeking court authorization sever a_trust on plr-119078-00 a fractional basis into two or more separate trusts and subject_to the terms of the trust agreement may take into consideration in such a severance differences in federal tax_attributes and applicable tax elections the trustee proposes to sever residuary_trust on a fractional basis into three separate trusts the non-qtip trust the qtip_trust and the reverse qtip_trust as determined by the gstt attributes of each portion of residuary_trust assets it is represented that the interests and beneficiaries of each new trust created will be identical to those of residuary_trust the following rulings are requested an extension of time will be granted in which to sever residuary_trust into separate trusts for gstt purposes the transferor of the non-qtip trust will be decedent and that trust will have an inclusion_ratio of zero for gstt purposes the transferor of the qtip_trust will be spouse and that trust will have an inclusion_ratio of one for gstt purposes the transferor of the reverse qtip_trust will be decedent and that trust will have an inclusion_ratio of zero law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies plr-119078-00 sec_2056 provides that an election to treat property as qualified_terminable_interest_property shall be made by the executor on the return of tax imposed by sec_2001 sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount of the transfer as determined under sec_2621 sec_2622 sec_2623 and sec_2624 multiplied by the applicable_rate sec_2611 defines a generation-skipping_transfer as a taxable_distribution a taxable_termination or a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2641 defines the applicable_rate as the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer sec_2642 defines the inclusion_ratio for any property transferred in a generation-skipping_transfer as the excess if any of over -- a except as provided in subparagraph b the applicable_fraction determined for the trust from which such transfer is made or b in the case of a direct_skip the applicable_fraction determined for such skip sec_2642 defines the applicable_fraction as a fraction -- a the numerator of which is the amount of the gstt exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in such skip and b the denominator of which is -- i the value of the property transferred to the trust or involved in the direct_skip reduced by ii the sum of -- i any federal estate_tax or state death plr-119078-00 tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_26_2642-4 of the generation-skipping_transfer_tax regulations provides in general that the applicable_fraction for a_trust is redetermined whenever additional exemption is allocated to the trust or when certain changes occur with respect to the principal of the trust except as otherwise provided in sec_26_2642-4 the numerator of the redetermined applicable_fraction is the sum of the amount of gstt exemption currently being allocated to the trust if any plus the value of the nontax_portion of the trust the denominator of the redetermined applicable_fraction is the value of the trust principal immediately after the event occurs the nontax_portion of a_trust is determined by multiplying the value of the trust assets determined immediately prior to an event with respect to the principal of the trust by the then applicable_fraction sec_2652 defines the term transferor as - a in the case of any property subject_to the tax imposed by chapter estate_tax the decedent and b in the case of any property subject_to the tax imposed by chapter gift_tax the donor sec_2652 provides that in the case of any trust with respect to which a deduction from the gross_estate is allowed to the decedent under sec_2056 for qualified_terminable_interest_property the estate of the decedent may elect to treat all of the property in such trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made such an election is referred to as a reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes only the transferor of the qtip_trust for which the election is made and all or any of the decedent’s gstt exemption may be allocated to that qtip_trust sec_26_2652-2 of the generation-skipping_transfer_tax regulations provides the transitional rule that if a reverse_qtip_election is made with respect to a_trust before date and gstt exemption has been allocated to that trust the transferor or the transferor’s executor may elect before date to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor’s gstt exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust plr-119078-00 equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio a_trust subject_to the election under sec_26_2652-2 is treated as a_trust created by two transferors an election under this paragraph c is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under sec_2652 is to be filed in the same place in which the original return was filed and must be filed before date the statement must indicate that an election is being made to treat the trust as two separate trusts and must identify the values of the two separate trusts sec_2654 provides that for purposes of the gstt - the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts sec_26_2654-1 ii of the generation-skipping_transfer_tax regulations provides in pertinent part that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of the gstt if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either -- the new trusts are severed on a fractional basis in which case the new trusts need not be funded with a pro_rata portion of each asset held by the undivided trust or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of section plr-119078-00 a ii if it were paid to an individual sec_26_2654-1 provides that an individual’s gstt exemption may be allocated to the separate trusts created pursuant to this section at the discretion of the executor or trustee sec_301_9100-1 of the procedure and administration regulations provides in pertinent part that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 section a provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied the proposed severance of residuary_trust will be on a fractional basis determined by the gstt characteristics of each portion of residuary_trust assets the severance will be pursuant to discretionary authority granted under state law it is represented that the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in residuary_trust it is further represented that no additional assets will be placed in any new trust consequently extensions of time for days from the date of this letter are granted in which to elect to sever the qtip and reverse qtip portions of residuary_trust pursuant to sec_26_2652-2 and in which to elect to sever the non-qtip portion of residuary_trust pursuant to sec_26_2654-1 the relevant portions of residuary_trust prior to severance and the new trusts when created have and will have as is pertinent the following transferors and inclusion ratios qtip portion of residuary_trust and qtip_trust the transferor is will be spouse and the inclusion_ratio is will be one non-qtip portion of residuary_trust and non-qtip trust the transferor is will be decedent and the inclusion_ratio is will be zero reverse qtip portion of residuary_trust and reverse qtip_trust the transferor is will be decedent and the inclusion_ratio is will be zero plr-119078-00 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the elections must be made by filing with the sb_se official for the office where decedent’s original and amended form sec_706 were filed copies of those returns on which the qtip and reverse qtip elections were made to which is attached a statement and a copy of this ruling along with documentation of severance the statement must describe the manner in which residuary_trust is severed and identify the values of the resulting qtip_trust the non-qtip trust and the reverse qtip_trust this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the powers of attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
